DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 14, 2021, has been entered.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. and US 6,159,576 .
Yamamoto discloses a floor mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet (i.e., a base having a planar tray), (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat in the base at a plurality of points on the periphery of the mat (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1).  The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36).  The anchoring elements 11 and 12 are placed in discrete locations along the periphery of the mat and the base (Figures 1-3).  The mat 5 comprises a base fabric 6 (i.e., “a sheet-like substrate) having pile yarns 7 tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59).    
Thus, Yamamoto teaches applicant’s claim 1 with the exception of the recited weights for the mat substrate and mat backing layer.  Yamamoto is silent with respect to the basis weights of the base fabric (i.e., primary backing), the face weight of the pile fabric, and the backing layer.  As such, one can assume said weights are not critical to the invention, leaving one to look to the prior art for guidance.   
For example, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).  
Nagahama teaches the weight of the base fabric has a range of 50-500 gsm (about 1.5-15 osy) (col. 6, lines 45-48) and the weight of the elastomer backing layer has a range of 100-1500 gsm, preferably 200-1000 gsm (about 3-44 osy, preferably about 6-29 osy) (col. 7, lines 61-67).  In the working embodiment, a nonwoven base fabric has a basis weight of 150 gsm (4.4 osy) and the NBR latex backing for the mat body has a basis weight of 600 gsm (17.7 osy) (col. 9, lines 50-61).  
Additionally, Rockwell discloses a floor mat comprising a tufted carpet fabric and a foam rubber backing (abstract).  Rockwell teaches the face weight of the carpet pile should be kept sufficiently low to facilitate laundering of the floor mat and to reduce cost of cleaning (col. 5, lines 3-10).  Suitable pile carpet should have an average face weight of 15-25 osy, preferably 19-22 osy (col. 5, lines 10-13). 
. 
Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. and US 6,159,576 issued to Rockwell, Jr., as applied to claim 1 above, and in further view of US 2006/0057328 issued to Pacione et al., as set forth in section 6 of the last Office action.
Yamamoto, Nagahama, and Rockwell fail to teach the mat includes a backing layer comprising a nonwoven fabric capable of being penetrated by the hook component attached to the base having the planar tray.  However, Pacione 2006 teaches carpet tile floor coverings comprising a tufted primary backing and a secondary backing comprising a looped fabric for engagement with a hooked surface (abstract and Figure 1).  The secondary backing may be a knit or nonwoven fabric (sections [0029] and [0031]).  Thus, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a secondary backing on the Yamamoto mat instead of anchoring element 12.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing continuous loop coverage instead of only localized loop coverage provided by the .  
Claims 4 and 5 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al. and US 6,159,576 issued to Rockwell, Jr., as applied to claim 1 above, and in further view of US 6,083,596 issued to Pacione, as set forth in section 7 of the last Office action.
Yamamoto, Nagahama, and Rockwell fail to teach the presence of a cellulose-containing sheet material or a polymer film located between the mat and base that functions as an alignment and deployment mechanism.  However, it is known in the art of flooring comprising hook and loop fastener components to employ a protective covering over a hooked fastener to prevent premature attachment of said hooks onto loops contained on the bottom of a carpet (Pacione ‘596, col. 1, lines 22-25). Additionally, Pacione ‘596 teaches a carpet tape comprising adhesive portions and hook portions, wherein a sheet of release paper covers adhesive portion and the hook areas so as to preclude premature attachment thereto by the corresponding loops during installation of a carpet (col. 2, lines 29-38).  Note paper, by definition, is a cellulose-containing material.  “Other suitable web materials can be used in place of paper” (col. 2, lines 32-33). The release paper also includes a visual indicator for aligning the carpet seams (col. 2, lines 38-41). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a release paper as taught by Pacione ‘596 with the Yamamoto floor mat, as modified by Nagahama and Rockwell, in order to prevent premature attachment of the hooked fasteners to each other during installation of the mat onto the base. Such a modification would have yielded predictable results to the skilled artisan in that .
Claims 6 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et al., as set forth in section 8 of the last Office action.
The features of Yamamoto, Nagahama, and Rockwell have been set forth above.  Yamamoto, Nagahama, and Rockwell fail to teach an additional feature, such as surface projections, to increase the coefficient of friction between the base and the mat.  However, such surface projections are known in the art.  For example, Yamaguchi discloses a floor mat comprising a replaceable dust-absorbing mat and a rubber base tray for said mat (abstract and Figures 1 and 3).  In one embodiment, the base tray comprises non-slip protuberances (page 5, 2nd paragraph, page 7, lines 2-6, and Figure 3), that would necessarily increase the coefficient of friction between the base tray and the mat.  
Thus, it would have been obvious it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add such non-slip surface protuberances, as taught by Yamaguchi, in order to further prevent movement of Yamamoto’s mat within the tray.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 6 and 7 stand rejected as being obvious over the prior art.  
Claims 14 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US .
Yamamoto, Nagahama, Rockwell, and Yamaguchi fail to teach the presence of a cellulose-containing sheet material or a polymer film located between the mat and base that functions as an alignment and deployment mechanism.  However, it is known in the art of flooring comprising hook and loop fastener components to employ a protective covering over a hooked fastener to prevent premature attachment of said hooks onto loops contained on the bottom of a carpet (Pacione, col. 1, lines 22-25). Additionally, Pacione teaches a carpet tape comprising adhesive portions and hook portions, wherein a sheet of release paper covers adhesive portion and the hook areas so as to preclude premature attachment thereto by the corresponding loops during installation of a carpet (col. 2, lines 29-38).  Note paper, by definition, is a cellulose-containing material.  “Other suitable web materials can be used in place of paper” (col. 2, lines 32-33). The release paper also includes a visual indicator for aligning the carpet seams (col. 2, lines 38-41). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a release paper as taught by Pacione with the Yamamoto floor mat, as modified by Nagahama, Rockwell, and Yamaguchi, in order to prevent premature attachment of the hooked fasteners to each other during installation of the mat onto the base. Such a modification would have yielded predictable results to the skilled artisan in that said release paper would facilitate the alignment and deployment of the mat onto the base. Therefore, claims 14 and 15 stand rejected as being obvious over the prior art.
Claims 8-10 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et al., as applied to claim 6 above, and in further view of US 2004/0013853 issued to Mandzsu et al., as set forth in section 10 of the last Office action.
Yamamoto, Nagahama, Rockwell, and Yamaguchi fail to teach a non-slip surface comprising a granular surface texture.  However, such non-slip granular surfaces are well known alternative non-slip surfaces.  For example, Mandzsu discusses known non-slip surfaces include tacky surfaces, surface projections, and hook and loop fasteners (section [0003]).  Mandzsu discloses a non-slip surface comprising protrusions made from roughened particles having a height of 40-3000 microns (abstract and Figure 2).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a granular surface texture, as disclosed by Mandzsu, for the surface projections of the Yamaguchi, Nagahama, Rockwell, and Yamamoto floor mat, since the equivalence of granular surface textures and surface projections is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.  Therefore, claims 8-10 and 13 stand rejected as being obvious over the cited prior art.  
Claims 11 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 5,524,317 issued to Nagahama et al., US 6,159,576 issued to Rockwell, Jr., and WO 00/16682 issued to Yamaguchi et al., as applied to claim 6 above, and in further view of US 2001/0132085 issued to Higgins et al., as set forth in section 11 of the last Office action.

Regarding claim 12, while Higgins does not explicitly teach the frictional coating is a polyolefin elastomer, the reference teaches suitable coatings include any adhesive which dries to a “soft hand,” any releasable adhesive, any tacky adhesive, resin or polymer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyolefin elastomer for the frictional coating since said elastomer would be recognized as being suitable according to the Higgins teaching.  Therefore, claim 12 also stands rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but have not been found persuasive.
Applicant traverses the prior art rejection based upon the Yamamoto reference by arguing the reference teaches “the anchoring mechanisms are purposefully ‘crushed or stuffed toward the base sheet,’” which a skilled artisan would understand “as being detrimental to the attachment mechanism of a two-part mat since crushing a portion of the anchoring mechanisms would make them un-usable and incapable of providing the desired adherence function” (RCE Response, page 2, 3rd paragraph).  In response, the full teaching of Yamamoto is as follows (col. 3, lines 37-51):
According to the present invention, by fusion-bonding the peripheral portion of the anchoring element 11 to the base sheet 2, a very high bonding strength (peel strength) can be attained, and there can be formed a bonded structure which can sufficiently resist long-period repetition of attaching and detaching, outdoor exposure and dipping in water or hot water.

In the peripheral portion 14 of the anchoring element 11, since the anchoring element is fusion-bonded to the base sheet 2, the engaging pieces 10 are crushed or stuffed toward the base sheet.  However, in the remaining portion 15 of the anchoring element 11, the engaging pieces 10 are left as they are and a necessary anchoring effect can be attained between these anchoring pieces 10 and the fiber loop element 11.

Thus, the Yamamoto reference teaches only the peripheral portion 14 of the anchoring element is crushed as part of the fusion bonding of the anchoring element to the base sheet, which enables a very high bonding strength capable of repeated attaching and detaching and exposure to outdoor elements and water.  The reference also explicitly teaches the remaining portion 15 is not crushed and provides sufficient means for anchoring effect (i.e., attachment) with the loop element.  Therefore, applicant’s argument is found unpersuasive.  
Applicant traverses the prior art rejection based upon Nagahama by asserting the reference does not teach basis weights of 150 gsm and 600 gsm for the nonwoven base fabric 2” and “600 g/cm2” (RCE Response, page 2, 4th paragraph).  In response, first, the reference does indeed teach “600 g/m2” (i.e., 600 gsm) (col. 9, line 57).  Second, while it is acknowledged that the Nagahama reference does recite “150 g/cm2” (col. 9, line 50), it is asserted the unit of “cm2” is a typographical error, which should be “m2.”  Evidence of the “cm2” units being in error are (a) the specification’s teaching that the nonwoven base fabric has a range of 50-500 g/m2 (col. 6, lines 45-48) and (b) converting “150 g/cm2” to the more commonly used units for fabric weights of gsm or ounces per square yard (osy) results in 1,500,000 g/m2 or about 44,240 osy.  Note, this basis weight amounts to over 300 pounds per square foot, which is not at all practical or functional for any component of a floor mat.  Therefore, one of ordinary skill in the art would easily conclude that the units of “cm2” is a typographical error and should be “m2,” which is consistent with the broader teaching of 50-500 g/m2.  Therefore, applicant’s argument is found unpersuasive.  
Applicant also traverses the prior art rejection by arguing Nagahama teaches away from a combination with Yamamoto since Nagahama teaches the anchoring mechanisms of Yamamoto are insufficient for adhering two-part mat together (RCE Response, page 3, 1st-7th paragraphs).  This argument is found unpersuasive since the Nagahama is only relied upon to teach the basis weights of the base fabric and the elastomeric backing.  Such problems of hook and loop anchoring mechanisms discussed by Nagahama are not relevant to said basis weights and there is nothing on record establishing said basis weights would not function in the Yamamoto floor mat.  
Regarding the Rockwell reference, applicant argues said reference also teaches away from the combination with Yamamoto and Nagahama since Rockwell teaches rubber backings for floor mats are not desirable (RCE Response, paragraph spanning pages 3-4).  This argument is also unpersuasive since the basis of the rejection is not relying upon Rockwell’s foam backing.  
With respect to the Pacione 2006 reference, applicant asserts the reference does not cure the deficiencies of Yamamoto, Nagahama, and Rockwell and notes the reference teaches a nonwoven having a basis weight of 40 gsm (1.18 osy), which is outside of the range claimed (RCE Response, page 4, 3rd paragraph).  In response, the teachings of Yamamoto, Nagahama, and Rockwell have not been found deficient for the reasons set forth above.  Additionally, Pacione’s teaching of a 40 gsm (1.18 osy) nonwoven is with respect to a secondary backing that would be added to the elastomer backing of Yamamoto and Nagahama having a weight of 3-44 osy, to produce a backing having a total weight of 4.18-44 osy, which is within applicant’s claimed range of 10-60 osy.  
Regarding the Pacione ‘596 reference, applicant presents no new arguments and asserts the reference does not cure the deficiencies of Yamamoto, Nagahama, and Rockwell (RCE Response, paragraph spanning pages 4-5 and page 5, 5th paragraph).  In response, the teachings of Yamamoto, Nagahama, and Rockwell have not been found deficient for the reasons set forth above.  
With respect to the Yamaguchi reference, applicant asserts the reference does not cure the deficiencies of Yamamoto, Nagahama, and Rockwell and notes Yamaguchi teaches a disposable, not washable, floor mat (RCE Response, page 4, 2nd paragraph).  In response, the teachings of Yamamoto, Nagahama, and Rockwell have not been found deficient for the reasons set forth above.  Additionally, the Yamaguchi reference is only relied upon to teach surface projections for increasing the coefficient of friction between a replaceable mat and a base tray.  Applicant’s mat structure is taught by Yamamoto, Nagahama, and Rockwell.  There is nothing on record that 
Regarding the rejection of the claims in view of the Mandzsu reference, applicant asserts the reference does not cure the deficiencies of Yamamoto, Nagahama, Rockwell, and Yamaguchi and notes Mandzsu teaches away from the presently claimed attachment means (RCE Response, page 6, 1st paragraph).  In response, the teachings of Yamamoto, Nagahama, Rockwell, and Yamaguchi have not been found deficient for the reasons set forth above.  Additionally, Mandzsu is relied for its teaching of non-slip surfaces; the primary reference of Yamamoto teaches the claimed attachment means.  There is nothing on record that said non-slip surfaces are not useful in conjunction with the claimed attachment means.  Thus, contrary to applicant’s assertion a skilled artisan would be properly motivated to combine the teachings of said references with an expectation of success.  
Regarding the rejection of the claims in view of the Higgins reference, applicant asserts the reference does not cure the deficiencies of Yamamoto, Nagahama, Rockwell, and Yamaguchi and notes Higgins teaches a single, unitary floorcovering article rather than the claims two-part floor covering (RCE Response, page 6, 4th
Applicant also asserts the rejections lack proper motivation to combine references and are based upon improper hindsight (RCE Response, page 7, 1st paragraph – page 8, 2nd paragraph).  The examiner respectfully disagrees.  Proper motivation to combine the references is clearly set forth in the rejections above.  For example, since Yamamoto is silent with respect to basis weights, a skilled artisan can assume said weights are not critical to the invention and look to the prior art for guidance.  Nagahama and Rockwell teach weight that are known in the art to be successful.  Therefore, as stated above, one of ordinary skill in the art would be motivated to select said weights based upon their known success in floor mats in order to produce a commercially successful floor mat that is easily laundered at a reduced cost.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Each of the above rejections clearly provides proper motivation to combine the teachings of the references, based upon the explicit teachings of each reference.  The rejections are not based upon impermissible hindsight reasoning.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.

 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 12, 2021